           Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 1 of 18




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 COMMONWEALTH OF PENNSYLVANIA,
 et al.,
                                       Plaintiffs,
 v.                                                  No. 1:20-cv-1468-CJN
 Elisabeth D. DEVOS, in her official capacity
 as Secretary of the United States Department
 of Education, et al.,
                                     Defendants,
 FOUNDATION FOR INDIVIDUAL RIGHTS
 IN EDUCATION
 510 Walnut St.
 Suite 1250
 Philadelphia, PA 19106,
 INDEPENDENT WOMEN’S LAW CENTER
 4 Weems Lane, #312
 Winchester, VA 22601,
 SPEECH FIRST, INC.
 1300 I St. NW
 Suite 400E
 Washington, D.C. 20005,
             [Proposed] Intervenor-Defendants.

           PARTIALLY OPPOSED* MOTION TO INTERVENE AS DEFENDANTS
            AND SUPPORTING STATEMENT OF POINTS AND AUTHORITIES
       Plaintiffs ask this Court to throw out a Department of Education rule that was written to

protect free speech and due process on college campuses. Movants are some of America’s largest

and most prominent advocacy organizations dedicated to promoting free speech and due process

at colleges and universities. They seek to intervene in this case to protect their interests and to




       *
         Per LCvR 7(m), counsel for Movants, Plaintiffs, and Defendants discussed this motion in
good faith to determine everyone’s position. Plaintiffs oppose intervention. Defendants will take
a position after reviewing this motion.
         Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 2 of 18




advance a legal theory that the Department of Education will not: that many of the rule’s pro-

tections for college students are not just reasonable policy decisions—they are constitutionally

required. Movants satisfy the requirements for both intervention as of right and permissive

intervention, and they should be allowed to intervene to offer a perspective on the First and

Fourteenth Amendments that will otherwise not be represented.

                                         BACKGROUND
       On May 6, 2020, the Department of Education announced that it would issue a final rule

imposing certain legal obligations under Title IX on federal funding recipients—a category that

includes virtually all colleges and universities in the United States. One of the Final Rule’s key

provisions is its definition of conduct that qualifies as the kind of “sexual harassment” that Title

IX requires funding recipients to investigate and punish. Among other things, the Final Rule

defines “sexual harassment” to include “[u]nwelcome conduct [as] determined by a reasonable

person” that is “so severe, pervasive, and objectively offensive that it effectively denies a person

equal access to the recipient’s education program or activity.” 85 Fed. Reg. 30026, at 30574 (May

19, 2020). This definition is drawn from the Supreme Court’s decision in Davis v. Monroe County

Board of Education, 562 U.S. 629, 650 (1999), a case where a private plaintiff sued a funding

recipient under Title IX for its deliberate indifference to peer sexual harassment.

       The Final Rule’s adoption of “the Davis standard” to define sexual harassment marks a

departure from the Department’s past guidance, which claimed to follow Davis but which

described the attributes of actionable sexual harassment in the disjunctive (“severe, pervasive, or

objectively offensive”) and said that conduct that is “persistent” qualifies as harassment (even if it

is not objectively offensive). See, e.g., U.S. Dep’t of Educ., Dear Colleague Letter: Harassment

and Bullying at 2 (Oct. 26, 2010), https://bit.ly/2Bp3rg4. One of Plaintiffs’ principal prayers for

relief is that the Court throw out the new rule’s definition of “sexual harassment” because it differs


                                                  2
         Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 3 of 18




from the broader and more subjective definition previously used by the Department. See Complaint

for Declaratory and Injunctive Relief 106-07, Doc. 1 (June 4, 2020) (“Compl.”).

       Before the Final Rule was promulgated, the Foundation for Individual Rights in Education

(FIRE) and the Independent Women’s Forum—two of the proposed intervenors—submitted

comments to the Department urging it to adopt the Davis standard because any broader definition

of sexual harassment would violate the First Amendment. See Comment of the Foundation for

Individual Rights in Education in Support of the Department of Education’s Proposed Regulations

on Title IX Enforcement (Jan. 30, 2019), https://bit.ly/2Nl6qss (FIRE Comment); IWF Comments

on the Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving

Federal Financial Assistance (Jan. 30, 2019), https://bit.ly/2Bw54J5 (IWF Comment). Davis itself

strongly supports this position. In response to First Amendment concerns raised by Justice

Kennedy in dissent, the Davis majority took care to define the conduct that funding recipients must

punish in a manner that allows public university administrators “to refrain from a form of

disciplinary action that would expose [them] to constitutional . . . claims.” 562 U.S. at 649. Since

Davis, courts have looked to that decision for guidance on the scope of “sexual harassment” that

public universities may prohibit consistent with the First Amendment. See, e.g., DeJohn v. Temple

Univ., 537 F.3d 301, 319 (3d Cir. 2008).

       Despite adopting the Davis standard in part to avoid “a chill on free speech and academic

freedom,” 85 Fed. Reg. at 30,142, the Department stops short of saying that the Davis standard is

required by the First Amendment. That is an important point of disagreement between the

Department and Movants: while the Department purports to have selected one of a range of

constitutionally permissible definitions of “sexual harassment,” Movants’ position is that the Final

Rule uses a definition that could not be made broader without violating the First Amendment. This




                                                 3
          Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 4 of 18




disagreement between Movants and the Department has direct implications for this case. If

Movants are correct, Plaintiffs’ challenge to the Final Rule’s use of the Davis standard must be

rejected without regard to what Title IX and the Administrative Procedure Act might otherwise

require. In contrast, if the Department is correct, the lawfulness of the Final Rule’s use of the Davis

standard will depend on whether that standard is consistent with the federal statutes that provide

the basis for Plaintiffs’ suit.

        A similar dynamic exists with another of the Final Rule’s major reforms: its enhanced due-

process protections for students accused of sexual misconduct. In their comments, Movants urged

the Department to adopt these protections, including notice of the allegations, a neutral

decisionmaker, live hearings, and the right to cross-examination. See FIRE Comment, supra; IWF

Comment, supra. The Department agreed. See 85 Fed. Reg. at 30,053-54. While the Department

believes the Rule’s protections are “inspired by principles of due process,” the Department justifies

the protections “independent of constitutional due process” and stresses that the protections

“remain distinct from constitutional due process.” Id. at 30,100-01. Movants do not agree; as

applied to Plaintiffs and their public universities, many of the Rule’s safeguards are mandated by

the Due Process Clause.

        Movants are nonprofit organizations dedicated to promoting free speech and due process

on college campuses:

        FIRE is a nonprofit membership organization with approximately 50 employees and a

student network with student members on college campuses throughout the United States. FIRE

staff work directly with college students and faculty who are subjected to disciplinary proceedings

for engaging in conduct that is protected by the First Amendment. In instances when a disciplinary

proceeding threatens to chill unpopular but constitutionally protected speech, FIRE staff educate




                                                  4
         Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 5 of 18




the accused of his or her rights and communicate with university administrators about their

obligations under the Constitution. Considerable staff time and funds are devoted to these

activities, and in recent years a significant share of these resources have been used to counter

sexual misconduct proceedings at universities that provide few procedural protections for accused

students and enforce conduct codes that use broad, amorphous definitions of prohibited “sexual

harassment.” If allowed to go into effect, the Final Rule’s use of the Davis standard will reduce

the frequency with which universities attempt to punish free speech on sensitive issues of gender

and sex and thus allow FIRE to shift its resources to addressing other threats to protected speech

on campus. FIRE does not have enough staff time or money to assist every student who approaches

it for help, and the Final Rule’s procedural protections and definition of sexual harassment will

free up resources for use in other cases.

       In addition to its involvement in individual disciplinary proceedings, FIRE also devotes

considerable staff time and money to working with its Student Network members to educate

college students about their free-speech and due-process rights. Members of FIRE’s Student

Network work to promote their own rights as well as the rights of other college students through

public messaging about the constitutional limits on the authority of public universities to punish

speech and how they may go about doing so, including speech on gender, sex, and other

controversial topics that are sometimes the basis for discipline under university conduct codes that

prohibit “sexual harassment.” FIRE also spends money preparing printed materials on these issues

for distribution on college campuses. If the Final Rule’s procedural protections and its definition

of “sexual harassment” are permitted to go into effect, FIRE and its student members will be able

to shift these resources and efforts to promoting free speech and due process in other contexts.




                                                 5
         Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 6 of 18




       At least one member of the FIRE Student Network is a student at a public university who

is currently the subject of an enforcement proceeding for alleged sexual misconduct. This student’s

case involves a factual dispute, no hearing on the matter has yet been scheduled, and the accused

student wants the benefit of the additional procedural protections the Final Rule would provide.

Fewer procedural safeguards will apply to this case if it is adjudicated under existing university

policy rather than in the manner that would be required under the Final Rule. This member of

FIRE’s Student Network thus stands to lose important procedural protections if the Court enjoins

enforcement of the Final Rule, even temporarily.

       The Independent Women’s Law Center is a project of the Independent Women’s Forum, a

nonprofit, non-partisan 501(c)(3) organization founded by women to foster education and debate

about legal, social, and economic policy issues. The Center supports this mission by devoting time

and resources to advocating—in the courts, before administrative agencies, in Congress, and in the

media—for equal opportunity, individual liberty, and access to the marketplace of ideas. The

Center participates in free-speech litigation challenging universities “bias” and “harassment”

policies, and the Forum has long studied and advocated for greater free-speech and due-process

protections for college students. See, e.g., Heather Madden, Title IX and Freedom of Speech on

College Campuses, Policy Focus, Jan. 2016, https://bit.ly/2XgoQPS. Unsurprisingly, then, the

Center and Forum were leading proponents of the Final Rule. In addition to the comment in

support, the Center (along with Speech First) helped defeat Plaintiffs’ proposals to delay the Final

Rule in light of the coronavirus. See Independent Women’s Law Center & Speech First, Letter to

Secretary DeVos and Assistant Secretary Marcus (Apr. 9, 2020), https://bit.ly/3e4vEH0. Plaintiffs

seek to relitigate that dispute in this case. See Compl. 7, 8, 25, 46, 50, 70.




                                                   6
         Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 7 of 18




        Speech First is a membership association of college students, parents, faculty, alumni, and

concerned citizens. Speech First is committed to restoring the freedom of speech on college

campuses through advocacy, education, and litigation. Its student members are subject to speech

codes and disciplinary procedures that violate the First Amendment and Due Process Clause but

that, according to universities, comply with the Title IX guidance that the Final Rule has replaced.

For example, Speech First has challenged speech-chilling “harassment” policies at the University

of Michigan, Speech First, Inc. v. Schlissel, 939 F.3d 756 (6th Cir. 2019); the University of Texas,

Speech First, Inc. v. Fenves, No. 19-50529 (5th Cir.); the University of Illinois, Speech First, Inc.

v. Killeen, No. 19-2807 (7th Cir.); and Iowa State University, Speech First, Inc. v. Wintersteen,

No. 4:20-cv-2 (S.D. Iowa). If the Final Rule stands, schools will bring their policies in line with it,

freeing Speech First to spend its resources on other pressing constitutional concerns. And like

FIRE, Speech First has student members who have been subject in the past, and could be subject

in the future, to Title IX disciplinary proceedings.

        Proposed intervenors’ missions are related and complementary, and their views on the

issues in this case are aligned. But still, they are three separate organizations with different counsel,

independent resources, and unique missions. To conserve the Court’s and the parties’ resources,

and to minimize their footprint in this case, proposed intervenors have joined forces. They are

jointly moving to intervene and, if their intervention is granted, will make their arguments in one

consolidated brief. Proposed intervenors will also follow whatever deadlines govern the existing

Defendants.

                                            ARGUMENT
        The Federal Rules allow “intervention of right” under Rule 24(a) and “permissive

intervention” under Rule 24(b). “[T]he D.C. Circuit has taken a liberal approach to intervention.”

Wilderness Soc. v. Babbitt, 104 F. Supp. 2d 10, 18 (D.D.C. 2000); see Nuesse v. Camp, 385 F.2d


                                                   7
         Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 8 of 18




694, 702 (D.C. Cir. 1967) (emphasizing “the need for a liberal application [of Rule 24] in favor of

permitting intervention”). A liberal approach to intervention is especially appropriate “where the

subject matter of the lawsuit is of great public interest, the intervenor has a real stake in the

outcome and the intervention may well assist the court in its determination through . . . the framing

of issues.” Daggett v. Commission on Government Ethics, 172 F.3d 104, 116–17 (1st Cir. 1999).

Movants satisfy the standards for both intervention as of right and permissive intervention.

I.     Movants are entitled to intervene as of right.
       Under Rule 24(a), a court “must permit anyone to intervene who” (1) makes a timely

motion to intervene, (2) has an “interest relating to the property or transaction that is the subject

of the action,” (3) is “so situated that disposing of the action may as a practical matter impair or

impede the movant’s ability to protect its interest,” and (4) shows that he is not “adequately

represent[ed]” by “existing parties.” Fed. R. Civ. P. 24(a). Movants meet each of these four

requirements. And any movant “who satisfies Rule 24(a) will also meet Article III’s standing

requirement.” Roeder v. Islamic Republic of Iran, 333 F.3d 228, 233 (D.C. Cir. 2003).

       A.      This motion is timely.
       Movants have timely filed this motion. Plaintiffs filed the complaint on June 4, and

Defendants were served with a copy on June 8, see Doc. 12. Attorneys representing Defendants

entered an appearance only yesterday, a proposed briefing schedule for Plaintiffs’ preliminary-

injunction motion has not yet been filed, and this Court has made no substantive rulings. E.g.,

Cayuga Nation v. Zinke, 324 F.R.D. 277, 282–84 (D.D.C. 2018) (motion timely when filed “in the

early stages of the case” before Defendants “file[d] an answer” was timely, even though “the

parties are currently briefing Plaintiffs’ Motion for Preliminary Injunction”); Fund for Animals,

Inc. v. Norton, 322 F.3d 728, 735 (D.C. Cir. 2003) (motion timely when filed “less than two months

after the plaintiffs filed their complaint and before the defendants filed an answer”); WildEarth



                                                 8
         Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 9 of 18




Guardians v. Jewell, 320 F.R.D. 1, 3 (D.D.C. 2017) (motion timely when filed “approximately

sixteen weeks after the initial complaint was filed”).

       Regardless of how many days it’s been, “the timeliness requirement was not designed to

penalize prospective intervenors for failing to act promptly,” but only to prevent “prejudice [to]

the existing parties.” Ute Indian Tribe of Uintah & Ouray Indian Reservation v. U.S. Dep’t of the

Interior, No. 1:18-cv-00547, 2020 WL 1465886, at *1 (D.D.C. Feb. 5, 2020) (Nichols, J.) (cleaned

up). Since “no substantive progress has occurred in this action,” Movants’ intervention could not

“unduly disrupt the litigation or pose an unfair detriment to the existing parties.” 100Reporters

LLC v. DOJ, 307 F.R.D. 269, 275 (D.D.C. 2014). And Movants agree to abide by whatever

schedule the parties negotiate. See Cayuga Nation, 324 F.R.D. at 282, 284. This motion is timely.

       B.      Movants have a protected interest in this action.
       Movants also have a “legally protected interest in [this] action.” Karsner, 532 F.3d at 885

(citing Fed. R. Civ. P. 24(a)(2)). This “interest” test is a “liberal” one. Indep. Petrochemical Corp.

v. Aetna Cas. & Sur. Co., 105 F.R.D. 106, 109-10 (D.D.C. 1985). It is “primarily a practical guide

to disposing of lawsuits by involving as many apparently concerned persons as is compatible with

efficiency and due process.” Nuesse, 385 F.2d at 700. The test is satisfied here.

       As the description of Movants’ activities provided above makes clear, Movants have an

interest in this case that is the “mirror-image” of Plaintiffs’. Builders Ass’n of Greater Chicago v.

City of Chicago, 170 F.R.D. 435, 440–41 (N.D. Ill. 1996). Plaintiffs’ claim they “are being injured

by the [Final Rule], and applicants claim that [they] will be injured by its invalidation.” Id. at 440.

While Plaintiffs allege that the Final Rule will force them to divert resources from other unrelated

programs, see Compl. 70-72, exactly the inverse is true for Movants; the Final Rule will allow

Movants to reallocate resources to other activities that would otherwise be used to resist

unconstitutional disciplinary proceedings. If Plaintiffs have Article III standing to challenge the


                                                  9
        Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 10 of 18




Final Rule on a diversion-of-resources theory, see Havens Realty Corp. v. Coleman, 455 U.S. 363

(1982), then it necessarily follows that Movants have a significantly protectable interest in

defending it.

       Wholly apart from the staff time and money that Movants will save if the Final Rule is

permitted to go into effect, Movants have a second significantly protectable interest in this action:

safeguarding the free-speech and due-process rights of their members. Disciplinary proceedings

without notice of the charges, adjudication by a neutral decisionmaker, cross-examination, and

other basic protections are fundamentally unfair and risk erroneous decisions with life-altering

consequences for students. And expansive definitions of “sexual harassment” in university conduct

codes have a chilling effect on speech concerning gender, sex, and related topics, and even speech

on these subjects that many find offensive is valuable and protected by the First Amendment. See

Papish v. Bd. of Curators of Univ. of Mo., 410 U.S. 667, 670 (1973) (“[T]he mere dissemination

of ideas—no matter how offensive to good taste—on a state university campus may not be shut

off in the name alone of ‘conventions of decency.’”). As Movants’ members prepare to return to

campus and navigate pending Title IX hearings and draconian “harassment” codes, this case

directly threatens their constitutional rights. Those rights plainly qualify as an “interest” under

Rule 24(a)(2). Brody ex rel. Sugzdinis v. Spang, 957 F.2d 1108, 1125 (3d Cir. 1992).

       C.       This action threatens to impair Movants’ interests.
       Movants’ significant interests and their ability to protect those interests may be impaired

“as a practical matter” by this action. Fed. R. Civ. P. 24(a)(2). This language in Rule 24 is

“obviously designed to liberalize the right to intervene in federal actions.” Nuesse, 385 F.2d at

701. When applying it, “courts in this circuit look to the practical consequences that the applicant

may suffer if intervention is denied.” 100Reporters, 307 F.R.D. at 278.




                                                 10
        Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 11 of 18




       If Plaintiffs invalidate the Final Rule, the practical consequences for Movants are

substantial. It is a premise of Plaintiffs’ lawsuit that the Final Rule’s definition of “sexual

harassment” will significantly narrow the types of speech and expressive conduct that universities

prohibit and punish. Plaintiffs also complain that the Rule’s procedural protections for the accused

will make it harder for them to punish students. If these premises are correct—as they must be for

Plaintiffs’ injuries to be fairly traceable to the provisions of the rule they seek to challenge—then

Movants unquestionably “stand to gain or lose by the direct legal operation” of this Court’s ruling.

Teague v. Bakker, 931 F.2d 259, 261 (4th Cir. 1991). For the same reasons that Plaintiffs stand to

gain from a decision in their favor, Movants stand to lose.

       Moreover, Movants’ interests will be affected not only by whether this Court upholds the

Final Rule but also on what grounds. As Plaintiffs’ complaint documents, the Department has not

been consistent over time in its position on the definition of “sexual harassment” for purposes of

Title IX, or on the procedures that universities must afford the accused in disciplinary proceedings.

Compl. ¶¶ 16–25. If the Court considers and accepts Movants’ constitutional arguments, it will

establish that the Department cannot revert to the definitions and policies it has used in the past.

If, on the other hand, the Court upholds the Final Rule as one of a range of approaches that are

permissible under Title IX, the Department could in the future abandon its current positions. The

potential stare decisis effects of this Court’s decision provide a basis for intervention as of right

here. See Crossroads GPS v. FEC, 788 F.3d 312, 320 (D.C. Cir. 2015); Nuesse, 385 F.2d at 702.

       Participating in this case as an amicus would not enable Movants to adequately protect

their interests in this case. This Court would not be required to consider Movants’ constitutional

arguments if they were presented only in an amicus brief, and Movants could not file motions or

appeal from an adverse judgment. In short, intervention is necessary for Movants to safeguard their




                                                 11
        Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 12 of 18




significant interests in this case. See Nuesse, 385 F.2d at 704 & n.10 (“[R]elegat[ion] to the status

of amicus curiae is not an adequate substitute for participation as a party.”).

       D.      The existing parties do not adequately represent Movants’ interests.
       Movants’ interests are not adequately represented by the existing parties. The inadequate-

representation requirement is “not onerous” and “should be treated as minimal.” Dimond v. Dist.

of Columbia, 792 F.2d 179, 192 (D.C. Cir. 1986); 100Reporters, 307 F.R.D. at 279. It is satisfied

when “the applicant shows that representation of his interest ‘may be’ inadequate”; “[t]he applicant

need … not [show] that representation will in fact be inadequate.” 100Reporters, 307 F.R.D. at

279; Dimond, 792 F.2d at 192; see Am. Tel., 642 F.2d at 1293 (“[Intervention is] ordinarily …

allowed … unless it is clear that the party will provide adequate representation for the absentee.”).

Representation is inadequate when the existing parties have “a ‘different’ interest” from the

movant, even if they have “‘a shared general agreement,’” “‘tactical similarity [in their] legal

contentions,’” or “general alignment” on the correct outcome. Fund for Animals, 322 F.3d at 737;

Crossroads, 788 F.3d at 321. Movants clear this low hurdle.

       The D.C. Circuit “look[s] skeptically on [federal] government entities serving as adequate

advocates for private parties.” Crossroads, 788 F.3d at 321. Here, too, Movants’ interests differ

from those of the Department. In issuing the Final Rule, the Department explicitly sought to

“balance protection from sexual harassment with protection of freedom of speech and expression.”

85 Fed. Reg. at 30165. Movants, in contrast, represent interests on one side of those scales: the

free-speech and due-process rights of university students and faculty. This case is therefore

indistinguishable from In re Sierra Club, 945 F.2d 776 (4th Cir. 1991), where the Fourth Circuit

held that South Carolina did not adequately represent the Sierra Club because the state was

responsible for representing economic as well as environmental interests. As the Fourth Circuit

has explained, “when a party to an existing suit is obligated to serve two distinct interests, which,


                                                 12
         Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 13 of 18




although related, are not identical, another with one of those interests should be entitled to

intervene.” United Guaranty Residential Ins. Co., 819 F.2d at 475; see also Kleissler v. United

States Forest Service, 157 F.3d 964, 972 (3d Cir. 1998); Coalition of Ariz./N.M. Ctys. for Stable

Econ. Growth v. Dep’t of Interior, 100 F.3d 837, 845 (10th Cir. 1996).

        The conclusion that Movants are not adequately represented follows from the Supreme

Court’s decision in Trbovich. In that case, the Secretary of Labor instituted an action to set aside

an election of officers of the United Mine Workers of America. The union member whose

complaint led the Secretary to sue sought to intervene in the action. The district court denied his

motion to intervene and the court of appeals affirmed, but the Supreme Court reversed. The Court

reasoned that, while the Secretary of Labor was charged with representing the union member’s

interest in the litigation, it also was charged with protecting the “vital public interest in assuring

free and democratic union elections that transcends the narrower interest of the complaining union

member.” Trbovich v. United Mine Workers of Am., 404 U.S. 528, 539 (1972). Because of the

presence of this additional interest and its potential to affect the Secretary’s approach to the

litigation, it was “clear” to the Court “that in this case there is sufficient doubt about the adequacy

of representation to warrant intervention.” Id. at 538.

        The Third Circuit’s decision in Pennsylvania v. President of the United States, 888 F.3d

52 (3d Cir. 2018), is also instructive. In that case, the Little Sisters of the Poor, a group of Catholic

nuns, sought to intervene to defend provisions of a Department of Health and Human Services rule

that created a religious exemption to the Affordable Care Act’s contraceptive mandate. The district

court denied the Little Sisters’ motion to intervene as of right on the grounds that they were

adequately represented by the agency, but the Third Circuit reversed. In so ruling, the Third Circuit

explained that the agency was tasked with “serving two related interests that are not identical:




                                                   13
        Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 14 of 18




accommodating the free exercise rights of religious objectors while protecting the broader public

interest in access to contraceptive methods and services.” Id. at 61. Because the agency was

charged with balancing the Little Sisters’ interest against other, competing interests that were also

at stake in the litigation, the agency could not adequately represent the Little Sisters. The same is

true here.

       Moreover, the divergence of interests between the Department and Movants has direct

consequences for the kinds of arguments each will make. In addition to its immediate interest in

defending the Final Rule, the Department has a long-term interest in preserving the scope of its

discretion to issue rules under Title IX. Consistent with that interest, which Movants do not share,

the Department has been careful not to say that the First Amendment required it to use the Davis

standard in its definition of “sexual harassment,” or that the Due Process Clause required it to

adopt the precise procedural protections in the Final Rule. Where, as here, proposed intervenors

seek to make “real and legitimate additional or contrary arguments” to the government, that fact

“is sufficient to demonstrate that the representation may be inadequate.” Brumfield, 749 F.3d at

346.

       Relatedly, because the Department’s only interest is defending the Final Rule, the

Department “merely seeks to defend the present suit and would accept a procedural victory.” Wal-

Mart Stores, Inc. v. Tex. Alcoholic Beverage Comm’n, 834 F.3d 562, 569 (5th Cir. 2016). Movants,

by contrast, want a definitive ruling that accepts their constitutional arguments and binds future

Departments. See, e.g., Crossroads, 788 F.3d at 321 (finding the federal government an inadequate

representative of the movant’s interests because the government planned to raise a procedural

standing argument).




                                                 14
        Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 15 of 18




       Finally, the “burden is on those opposing intervention to show the adequacy of the existing

representation.” Smuck v. Hobson, 408 F.2d 175, 181 (D.C. Cir. 1969) (cleaned up). Because the

positions and personnel of the Executive Branch can change over the course of a single case, it is

“not realistic to assume” that the Department will forever defend Movants’ position in this

litigation. Utah Ass’n of Ctys. v. Clinton, 255 F.3d 1246, 1256 (10th Cir. 2001). Movants “should

not need to rely on a doubtful friend to represent [their] interests, when [they] can represent

[themselves]” as intervenor-defendants. Crossroads, 788 F.3d at 321. At the very least, Movants

will “serve as a vigorous and helpful supplement” to the Department and “can reasonably be

expected to contribute to the informed resolutions of these questions.” NRDC v. Costle, 561 F.2d

904, 912–13 (D.C. Cir. 1977); accord 100Reporters, 307 F.R.D. at 286 (“Though the Court agrees

that the DOJ can represent capably many of the interests asserted by the [movant], the Court also

has found that … the strength of the DOJ’s position will be enhanced by the assistance of the

[Movant]”). Movants should be granted intervention as of right.

II.    Alternatively, Movants should be allowed to permissively intervene.
       Even if Movants could not intervene as of right, they should be granted permissive

intervention. The grant of a Rule 24(b) motion is at the sound discretion of the district court. New

Hampshire v. Holder, 293 F.R.D. 1, 8 (D.D.C. 2013). Unlike Rule 24(a)(2), Rule 24(b) does not

ask whether the existing parties adequately represent the movant’s interests. 100Reporters LLC,

307 F.R.D. at 286. Instead, “Rule 24(b) is just about economy in litigation.” City of Chicago v.

FEMA, 660 F.3d 980, 987 (7th Cir. 2011). Specifically, it asks whether the motion is “timely,”

whether intervention will “unduly delay or prejudice” the parties, and whether the movant’s

defense “shares with the main action a common question of law or fact.” Fed. R. Civ. P. 24(b).

       These requirements from Rule 24(b)’s text are all satisfied here. As explained, Movants

filed their motion in a timely fashion. And their defenses—which “squarely respond” to Plaintiffs’


                                                15
        Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 16 of 18




claims—obviously share common questions with the main action. Kootenai Tribe of Idaho v.

Veneman, 313 F.3d 1094, 1111 (9th Cir. 2002). Nor will intervention cause any undue delay or

prejudice. “Rule 24(b) mentions only undue delay; normal delay does not require denying

intervention, because adding parties to a case almost always results in some delay.” Steves & Sons,

Inc. v. JELD-WEN, Inc., 323 F.R.D. 553, 561 (E.D. Va. 2018). Yet Movants will not slow this

case down at all, since Movants will follow whatever briefing schedule governs Defendants.

100Reporters LLC, 307 F.R.D. at 286–87; Nat’l Coal. for the Homeless v. U.S. Veterans Admin.,

1988 WL 126227, at *1 (D.D.C. 1988). Nor could Movants’ participation possibly prejudice

Plaintiffs (who must prove their case anyway) or Defendants (who should have to grapple with the

constitutional implications of their arguments). See League of Women Voters of Mich. v. Johnson,

902 F.3d 572, 577–79 (6th Cir. 2018). Movants have further reduced any possible burden by

joining forces, intervening together, and agreeing to submit consolidated briefs.

       Allowing Movants to permissively intervene will have other benefits as well. For one,

intervention has “the virtues of conserving judicial resources” by reducing the need for other

litigation. Hartman v. Duffy, 158 F.R.D. 525, 536 (D.D.C. 1994) (quoting Hill v. Western Electric

Co., 672 F.2d 381 (4th Cir. 1982)). Intervention also avoids “the risk of inconsistent sequential

adjudications of the critical issues.” Id. Before the Final Rule, FIRE and Speech First regularly

challenged, with the Center’s support, universities’ harassment policies in court. But if the Final

Rule is upheld—particularly on the constitutional grounds that Movants plan to press—then many

of these lawsuits can be avoided. Most universities accept federal funds, and most universities will

adopt the procedural protections and the definition of actionable harassment adopted by the Final

Rule. Because those provisions comply with the Constitution, Movants can reduce the number of




                                                16
        Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 17 of 18




lawsuits they file—conserving substantial resources for the judicial system as a whole. Students &

Parents for Privacy v. U.S. Dep’t of Educ., 2016 WL 3269001, at *3 (N.D. Ill. Jun. 15, 2016).

       Moreover, “the magnitude of this case is such that [Movants’] intervention will contribute

to the equitable resolution of this case.” Kootenai Tribe, 313 F.3d at 1111. This case “impact[s]

large and varied interests” but, without Movants’ intervention, important perspectives will be

missing. Id. For example, only Movants represent the college students who “directly” benefit from

the Rule’s protections for free speech and due process. League of Women Voters of Mich., 902

F.3d at 579. And as advocacy organizations who support the Rule, Movants “represent the ‘mirror-

image’” of many of the interests that Plaintiffs seek to vindicate and are thus “uniquely qualified”

to permissively intervene. Democratic Nat’l Comm. v. Bostelmann, 2020 WL 1505640, at *5

(W.D. Wis. Mar. 28, 2020) (quoting Builders Ass’n, 170 F.R.D. at 441).

       Movants also have a wealth of experience and expertise to bear on the historical, factual,

and legal questions in this case—questions that Movants have been actively studying, discussing,

promoting, and litigating for years. As thought leaders and repeat players in this field, Movants’

participation as parties will meaningfully assist the Court. See, e.g., See Sierra Club v. Van An-

twerp, 523 F. Supp. 2d 5, 10 (D.D.C. 2007); City of Williams v. Dombeck, 2000 WL 33675559, at

*4 (D.D.C. 2000).

       Movants have unique perspectives, unique expertise, unique interests, and unique

constitutional arguments. This Court should exercise its “wide latitude” in the “inherently

discretionary enterprise” of permissive intervention and allow Movants to join this case as

defendants. Sault Ste. Marie Tribe of Chippewa Indians v. Bernhardt, 331 F.R.D. 5, 9 (D.D.C.

2019) (quoting EEOC v. Nat’l Children’s Ctr., Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998)).




                                                17
        Case 1:20-cv-01468-CJN Document 27 Filed 06/25/20 Page 18 of 18




                                       CONCLUSION
       The Court should grant Movants’ motion to intervene and allow them to participate in this

case as defendants.

 Dated: June 25, 2020                           Respectfully submitted,

  /s/ Charles J. Cooper                           /s/ William S. Consovoy
 Charles J. Cooper (D.C. Bar #248070)           William S. Consovoy (D.C. Bar #493423)
 Brian W. Barnes (pro hac vice forthcoming)     Cameron T. Norris
 Nicole J. Moss (D.C. Bar #472424)              Alexa R. Baltes (pro hac vice forthcoming)
 COOPER & KIRK, PLLC                            CONSOVOY MCCARTHY PLLC
 1523 New Hampshire Ave., NW                    1600 Wilson Blvd., Ste. 700
 Washington, D.C. 20036                         Arlington, VA 22209
 (202) 220-9600                                 (703) 243-9423
 ccooper@cooperkirk.com                         will@consovoymccarthy.com
 bbarnes@cooperkirk.com                         cam@consovoymccarthy.com
 nmoss@cooperkirk.com                           lexi@consovoymccarthy.com

 Counsel for Foundation for                     Counsel for Speech First, Inc. and
 Individual Rights in Education                 Independent Women’s Law Center




                                              18
